UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6757



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

KERRY M. MANNING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-94-235-A, CA-95-1695-A)


Submitted:   November 27, 1996             Decided:   January 9, 1997


Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Kerry M. Manning, Appellant Pro Se. Timothy Joseph Shea, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his motion filed under 28 U.S.C. § 2255 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and affirm on the reasoning

of the district court. United States v. Manning, Nos. CR-94-235-A;

CA-95-1695-A (E.D. Va. Mar. 5, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2